DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    27
    323
    media_image1.png
    Greyscale

Information Disclosure Statement
The information disclosure statements submitted on 04/20/2021 has been considered by the examiner.
	Election/Restrictions
	Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group I and II or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/03/2022. Applicant’s election without traverse of Group I drawn to a method of delivering a GLP-1 agonist peptide conjugate, in the reply filed on 10/03/2022 is acknowledged.
Claim Status
Claims 18-20 are being examined on the merits in this office action.
Drawings
The drawings are objected to because not all the drawings that show sequences give SEQ ID numbers. The MPEP states that "It should be noted that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the sequence listing and the sequence identifier ("SEQ ID NO: ") must be used, either in the drawing or the brief description of the drawings” (MPEP 2422.02). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Page 17 and paragraph [0069] of the disclosure has a sequence that is not identified by a SEQ ID NO. The MPEP states that "37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application” (MPEP 2422.03). Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0232807A1 (hereinafter “the ‘807 publication”).

Regarding claim 18, ‘807 teaches a fusion proteins comprising a GLP-1 compound fused to an Fc portion of an immunoglobulin, an analog of an Fc portion of an immunoglobulin, or a fragment of an Fc portion of an immunoglobulin and that the C-terminus of the GLP-1 compound may be fused directly, or fused via a peptide linker, to the N-terminus of an Fc protein [0010]. ‘807 teaches that these fusion proteins are biologically active and have an increased half-life compared to native GLP-1 [0010]. ‘807 teaches that the fusion proteins target beta cells in the pancreas to induce insulin expression, using an IgG4 derived region in an Fc fusion protein could initiate an immune response against the pancreatic beta cell through interaction of the fusion protein with the GLP-1 receptor present on pancreatic beta cells [0037]. ‘807 teaches methods of treating comprising administering the fusion protein [0009]. The disclosures of ‘807 anticipate the instant claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2488208A1 (hereinafter “the ‘208 publication”) in view of WO 2004/093823A2 (hereinafter “the ‘823 publication”).

‘208 teaches a conjugate that comprises a peptide sequence and at least one bone targeting moiety, wherein the bone targeting moiety is bonded to the peptide sequence by a linker [0007] and that the linker is covalently bonded to the N-terminus of the peptide sequence (claim 6) and that the peptide linker intermediate as described herein can be reacted with a bone targeting moiety to form compounds having at least one peptide conjugated to at least one bone targeting moiety [0045]. ‘208 teaches that the bone targeting moiety can include a bisphosphonate containing compound [0045, 0065]. ‘208 further teaches that the linker may include polyethylene glycol [0042]. ‘208 further teaches methods of administering the conjugate [0072], which reads of methods of delivering, and that the composition comprising the conjugate has increased targeting and localization of the composition to bone and the increased retention time of the composition in and/or on the bone [0076] and that it increases the half-life of the composition [0048].
The difference between ‘208 and the instant invention is that ‘208 does not teach that the peptide is a GLP-1 agonist.
‘823 teaches GLP-1 conjugates for treating diabetes (abstract) and that the GLP-1 compound is conjugated to PEG (claim 1) via linker (page 18, line 25) and that the peptide has the amino acid sequence of SEQ ID NO: 1 (page 16, line 14-21). ‘823 further teaches that the conjugate has a half-life of at least one hour (claim 1) or more preferably 3, 5, 7, 10, 15 20 hours (page 20, line11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘208 and ‘823 and formulate a method of delivering a conjugate of GLP-1 and a targeting moiety such as bisphosphonate of ‘208 because ‘208 teaches a successful conjugate of bisphosphonate and a peptide and further teaches that the conjugate had an increased retention time and half-life [0048, 0076]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in combining the teachings of ‘208 and ‘823 using the method to deliver a conjugate of GLP-1 and a targeting moiety such as bisphosphonate because ‘823 teaches that conjugates of GLP-1 are known to have an increased half-life (page 20, line11-13). Conjugates of proteins to bisphosphonates via a linker are known in the art and are known to increase the half-life of the protein as taught by ‘208. One of ordinary skill in the art would be motivated to try other proteins such as GLP-1 to increase the retention time as well as the half-life. The cited prior art render obvious claim 18.
Regarding claim 19, ‘208 teaches that the composition comprising the conjugate has increased targeting and localization of the composition to bone and the increased retention time of the composition in and/or on the bone [0076].
Regarding claim 20, ‘823 further teaches that the GLP-1 conjugate has a half-life of at least one hour (claim 1) or more preferably 3, 5, 7, 10, 15 20 hours (page 20, line11-13). There is an expectation that a conjugate of GLP-1 and bisphosphonate would similarly increase the half-life of the protein by similar times.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ulugad et al. (Biotechnol. Prog. 2002, 18, 604−611) in view of WO 2004/093823A2 (hereinafter “the ‘823 publication”).
Uludag teaches that BSA was conjugated to aminobisphosphonate and that the conjugate exhibited high affinity to and was localized to the bone tissue (abstract). Uludag further teaches BP conjugation to other proteins (17β-estradiol) exhibited a half-life of 13.5 days (page 609, right col., 2nd paragraph, line 11-13).
The difference between Uludag and the instant invention is that Uludag does not teach that the protein is a GLP-1 agonist.
‘823 teaches GLP-1 conjugates for treating diabetes (abstract) and that the GLP-1 compound is conjugated to PEG (claim 1) via linker (page 18, line 25) and that the peptide has the amino acid sequence of SEQ ID NO: 1 (page 16, line 14-21). ‘823 further teaches that the conjugate has a half-life of at least one hour (claim 1) or more preferably 3, 5, 7, 10, 15 20 hours (page 20, line11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uludag and ‘823 and formulate a method of delivering a conjugate of GLP-1 and a targeting moiety such as bisphosphonate of Uludag because Uludag teaches a successful conjugate of bisphosphonate and a protein and further teaches that the conjugate exhibited high affinity to the bone tissue (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in combining the teachings of Uludag and ‘823 using the method to deliver a conjugate of GLP-1 and a targeting moiety such as bisphosphonate because ‘823 teaches that conjugates of GLP-1 are known to have an increased half-life (page 20, line11-13) and Uludag teaches that conjugates of BP are known to increase the half-life (page 609, right col., 2nd paragraph, line 11-13). Conjugates of proteins to bisphosphonates via a linker are known in the art and are known to increase the half-life of the protein as taught by Uludag. One of ordinary skill in the art would be motivated to try other proteins such as GLP-1 to increase the retention time as well as the half-life. The cited prior art render obvious claim 18.
Regarding claim 19, Uludag teaches that BSA was conjugated to aminobisphosphonate and that the conjugate exhibited high affinity to and was localized to the bone tissue (abstract).
Regarding claim 20, ‘823 further teaches that the GLP-1 conjugate has a half-life of at least one hour (claim 1) or more preferably 3, 5, 7, 10, 15 20 hours (page 20, line11-13). There is an expectation that a conjugate of GLP-1 and bisphosphonate would similarly increase the half-life of the protein by similar times.
Conclusion
Claims 18-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        



/ARADHANA SASAN/Primary Examiner, Art Unit 1615